Citation Nr: 9903119	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the residuals of a back injury.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar and cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a May 1996 rating decision in 
which, inter alia, the reopening of a previously denied claim 
for service connection for the residuals of a back injury and 
service connection for degenerative arthritis of the lumbar 
and cervical spine were denied.


FINDINGS OF FACT

1.  The RO denied service connection for the residuals of a 
back injury in a March 1948 rating decision, of which the 
veteran was notified by a letter dated March 3, 1948; he did 
not appeal this rating decision.

2.  Since March 1948, the veteran has submitted his own 
statements and medical evidence, some of which is new but not 
material, in that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has not presented competent evidence of a 
nexus between his currently manifested lumbar and cervical 
spine disabilities and any inservice injury or disease.


CONCLUSIONS OF LAW

1.  The March 1948 rating decision denying, inter alia, 
entitlement to service connection for the residuals of a back 
injury is final.  38 U.S.C.A. § 7104 (West 1991).

2.  The claim for entitlement to service connection for the 
residuals of a back injury is not reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§  5107, 5108, 
7104 (West 1991); 38 C.F.R. §§  3.156, 20.1105 (1998).

3.  The claim for service connection for degenerative 
arthritis of the lumbar and cervical spine is not well-
grounded.  38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his previous denied claim for 
service connection for the residuals of a back injury.  In 
addition, he avers that his currently manifested lumbar and 
cervical spine disabilities are the result of an inservice 
injury he sustained in Italy.  Accordingly, he argues that 
the reopening and granting of his claim for service 
connection for the residuals of a back injury, and the 
granting of service connection for degenerative arthritis of 
the lumbar and cervical spine are appropriate.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for the residuals of a 
back injury.  It is further the decision of the Board that 
the veteran has not submitted a well-grounded claim for 
service connection for degenerative arthritis of the lumbar 
and cervical spine.

I.  Whether New and Material Evidence has been Submitted 
Sufficient to Reopen
the Previously Denied Claim for Service Connection for 
Residuals of a
Back Injury

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the RO denied service connection for, inter 
alia, the residuals of a back injury in March 1948.  The RO 
determined that, while the veteran's service medical records 
do evidence complaints of back pain, they do not reveal that 
the veteran sustained an injury to or disease of his back in 
service.

These records show, in December 1994, that the veteran was 
diagnosed with chronic sinusitis and multiple joint pain, 
transient, possibly secondary to sinusitis.  He was treated 
with steam inhalations.  X-rays therapy was recommended if 
symptoms remained unrelieved after ten days.  Yet, the 
records demonstrate that X-rays were not taken until August 
1945, when the veteran was admitted to hospital with 
complaints of back and knee pain and nervousness, and with a 
transfer diagnosis of rheumatoid arthritis, generalized, 
acute, and severe.  However, upon evaluation, the examiner 
found no definite findings of back or knee problems.  No 
tenderness, swelling, or muscle spasm were noted; and the 
veteran was found to exhibit free range of motion.  Results 
of the X-rays taken in conjunction with his hospitalization 
reveal an abnormality at the wing of the right sacrum-a 
tendency to show a slight fracture in the tip with a tendency 
toward sacralization of the 5th lumbar vertebrae-yet, the 
examiner noted that he found no evidence of lipping or 
arthritis, and lumbosacral vertebrae were described as normal 
in shape and size.  Moreover, the veteran himself reported no 
injuries to his back or knees, and the examiner noted that 
the veteran's job had been quite stressful.  The veteran 
reported, and service personnel records confirm, that he 
directed air traffic and controlled interception of enemy 
aircraft.  After a plane he was directing crashed, the 
examiner observed, the veteran's nervousness increased and, 
immediately following, he reported to the hospital with back 
pain.  A report of disposition, dated in August 1945, shows a 
discharge diagnosis of anxiety state, moderately severe, 
manifested by migratory pains, nervousness, and irritability.  
The examiner assessed predisposition as very slight, stress 
as moderately severe, and functional capacity at 75 percent.  
Other entries in the veteran's service medical records detail 
treatment for malaria, nasopharyngitis, and a right ankle 
sprain, but there are no further entries regarding his back.

The RO notified the veteran of this action by letter dated 
March 3, 1948.  The veteran did not appeal this decision.  
Consequently, the denial of service connection for the 
residuals of a head injury became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (1998).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a "two-step analysis" must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and "review 
the former disposition of the claim", 38 U.S.C.A. § 5108-
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

Evidence received since the March 1948 decision with regard 
to the veteran's claim for service connection for the 
residuals of a back injury includes the veteran's statements, 
and private medical records dated in February and August 
1970, and from February to April 1962, February to June 1984, 
May 1986 to October 1994, January to February 1994.  For 
reasons explained below, the Board finds that, while some of 
this evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
October 1996 notice of disagreement and May 1997 VA Form 9.  
However, his statements are essentially duplicative of 
statements he made in his original, November 1945 claim.  His 
subsequent statements are thus not new.  Where the evidence 
is not new, it is not necessary to determine whether it is 
"material."  Bielby v. Brown, 7 Vet. App. 260, 264 (1994); 
see also Manio, 1 Vet. App. at 145.

Also submitted are private medical treatment records.  This 
evidence is new, in that it was not previously of record and, 
therefore, not considered.  However, these records are not 
material in that, while they do concern treatment for the 
veteran's back, they proffer no evidence indicating that any 
of the back conditions for which the veteran has sought 
treatment are residuals of a back injury that is 
etiologically related to his active service.  The earliest 
medical evidence of record documenting complaints of 
treatment for the veteran's back is dated in February 1962-
almost 17 years after his discharge from active service.  The 
veteran is recorded as reporting a history of an injury to 
his back in service in 1944.  This is echoed in an entry 
dated in September 1990, at which time he also reported that 
he first sought treatment 23 years previously, which would be 
1967, still 23 years following his discharge from active 
service.  Moreover, other entries indicate that the veteran 
may have sustained a work related back injury.  In February 
1970, the records reveal he presented with lower back 
soreness and bilateral leg pain and reported a history of 
strain while handling electrical appliances at work.  In 
March 1984, the records show a history as recorded by the 
veteran of an initial injury to his back 15 years prior 
(which would be 1969) in an unreported job-related injury.  
He stated he had done "well" until December 1983, when he 
re-injured his back "on the job."  A case summary record, 
included with these records and dated in March 1984, 
indicates in the block containing insurance information that 
the insurance company is "Compensation."  This history is 
repeated in May 1984, when the veteran reports he injured his 
back in December 1983 when he picked up a microwave oven.

The private medical records present no statements or medical 
expert opinions etiologically linking the veteran's current 
back disability to any inservice injury.  Yet, the record 
holds several references to treatment for work-related back 
injuries.  Furthermore, despite the veteran's assertions that 
he had been treated within a year after his discharge from 
service, the first evidence presented in the private medical 
records of post-service complaints of or treatment for a back 
disability is dated in 1962-nearly 17 years after the 
veteran's discharge from service.  After review of the entire 
record, the Board finds that the private medical records 
submitted since March 1948, while new, are simply not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The veteran has offered his own statements regarding the 
nature and extent of the residuals of an inservice injury to 
his back.  However, the record does not show that the veteran 
is a medical professional, with the training and expertise to 
provide clinical findings regarding the nature of his 
currently manifested back disability and its relationship to 
his active service.  Consequently, his statements are 
credible with regard to his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As none of the evidence added to the record since the RO's 
March 1984 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from the 
residuals of a back injury that is related to his active duty 
service the Board concludes that the additional evidence does 
not constitute new and material evidence sufficient to reopen 
the claim for entitlement to service connection for the 
residuals of a back injury.  Therefore, the Board finds that 
the reopening of this claim is not warranted.

II. Entitlement to Service Connection for Degenerative 
Arthritis
of the Lumbar and Cervical Spine

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (1998).  Arthritis is one of the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(1998).

As noted above, the veteran asserts that he currently suffers 
from degenerative arthritis of lumbar and cervical spine that 
is the result of an inservice injury.  To this end, he has 
provided competent medical evidence demonstrating that he 
currently suffers from lumbar and cervical spine disabilities 
which, in February 1970, were described as lumbar disc 
syndrome and cervical disc syndrome.  In addition, his 
statements are competent evidence that he sustained an injury 
to his lumbar and cervical spine while on active duty.  
However, he has not proffered any competent medical evidence 
that his current lumbar and cervical spine disabilities are 
etiologically related to any inservice back injury or 
disease.

Service medical records show that in August 1945, he was 
diagnosed with generalized rheumatoid arthritis, acute and 
severe.  However, the reports of clinical evaluation do not 
support this diagnosis.  Service medical records show the 
veteran was transferred to hospital with a diagnosis of 
rheumatoid arthritis, where he underwent X-rays of the spine.  
While the results of these X-rays evidence an abnormality at 
the wing of the right sacrum, described as a tendency to show 
a slight fracture in the tip with a tendency toward 
sacralization of the 5th lumbar vertebrae, the examiner noted 
that he found no evidence of lipping or arthritis, and 
lumbosacral vertebrae were described as normal in shape and 
size.  In addition, objective findings revealed no definite 
findings in the back-no tenderness, swelling, or muscle 
spasms.  The examiner noted the veteran exhibited free range 
of motion.  Moreover, the veteran was noted not to report a 
history of any back injury.  His discharge diagnosis was 
recorded as anxiety state, moderately severe, manifested by 
migratory pains, nervousness, and irritability.  The 
veteran's report of physical examination at entrance into 
active service, dated in October 1941, reveals no lumbar or 
cervical defects, abnormalities, or diagnoses. His report of 
physical examination at discharge from active service, dated 
in September 1945, notes pain in the back and nervousness, 
with an onset in 1944.  However, under musculoskeletal, the 
examiner noted no defects and, in the remarks section, stated 
specifically that the veteran was hospitalized in August 1945 
because of his nervousness and was thoroughly examined, but 
no findings were made.

The veteran has averred that symptoms of his lumbar and 
cervical spine disabilities have existed continuously since 
his discharge from active service.  However, the evidentiary 
record does not concur.  The medical evidence of record 
reveals no complaints of or treatment for any lumbar or 
cervical disorder until February 1962, nearly 17 years after 
the veteran's discharge from active service.  Private medical 
records submitted by the veteran's treating physician reveal 
that he presented with complaints of back pain in February 
1962, and that he reported a history of an inservice back 
injury in 1944.  However, these records also present several 
references to and treatment for work-related back injuries.  
For example, in February 1970, the records reveal he 
presented with lower back soreness and bilateral leg pain and 
reported a history of strain while handling electrical 
appliances at work.  In March 1984, the records show a 
history as recorded by the veteran of an initial injury to 
his back 15 years prior (which would be 1969) in an 
unreported job-related injury.  He stated he had done 
"well" until December 1983, when he re-injured his back 
"on the job."  A case summary record, included with these 
records and dated in March 1984, indicates in the block 
containing insurance information that the insurance company 
is "Compensation."  This history is repeated in May 1984, 
when the veteran reports he injured his back in December 1983 
when he picked up a microwave oven.

The evidentiary record presents no statements or medical 
expert opinions that link the veteran's current lumbar and 
cervical spine disabilities etiologically to any inservice 
injury.

The veteran has presented his own statements regarding the 
cause of his current lumbar and cervical spine disabilities.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his 
lumbar and cervical spine disabilities, including 
degenerative arthritis, or their etiologic relationship to 
service.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
current lumbar and cervical spine disabilities, including 
degenerative arthritis, and his active service, his claim for 
service connection for the degenerative arthritis of the 
lumbar and cervical spine is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Caluza, 7 Vet. App. at 506.

III.  Duty under 38 U.S.C.A. § 5103(a)

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application. In addition, VA 
has a duty under 38 U.S.C.A. § 5103(a) to advise a claimant 
of the new and material evidence needed to complete his claim 
for benefits.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
These obligations depend on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence needed to reopen his previously denied claim for 
service connection for the residuals of a back injury and to 
make his claim for service connection for the degenerative 
arthritis of the lumbar and cervical spine well grounded.  

Unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.

However, the record does reflect that some records of private 
treatment provided the veteran have not been obtained by the 
RO.  In a statement dated in December 1996, he reported that 
he had been treated for his back disability by a private 
physician, Dr. Fontenelle, in 1945 and 1946.  In addition, 
the record reveals that with regard to records of treatment 
Dr. Battalora afforded the veteran, the physician's office 
returned the request with the notation that Dr. Battalora had 
retired.  At the bottom of the form, a statement provides 
that the requestor should resubmit the request for records 
with a response and remittance.  The evidence of record does 
not show that this was done.  In addition, while the veteran 
identified that some of these health care providers had 
treated him prior to 1962, the RO identified the periods of 
treatment in all its letters as from November 1, 1995 to the 
present.

Even if these records were obtained, and even if those dated 
within a year after the veteran's discharge were to show a 
diagnosis of arthritis, the evidence would not be sufficient 
to well-ground the claim.  This is so be cause the evidence 
would not provide the missing element of nexus.  In other 
words, even if obtained, these records would not provide the 
evidence necessary to establish that the veteran's current 
lumbar and cervical spine disabilities are etiologically 
related to any condition diagnosed or symptomatology treated 
in 1945-1946.  In addition, the Board finds that the RO's 
misidentification of treatment dates is not prejudicial.  
This is so because records of treatment afforded by the other 
physicians and institutions the veteran identified are 
already of record dating from 1962 on-despite the 
discrepancy in dates requested by the RO.  The veteran 
reported that Dr. Fontenelle treated him from 1945-1946, and 
Dr. Battalora from only the mid to late 1960s.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  As to the 
representative's argument that the veteran is harmed by the 
decision that his claim is not well-grounded, the Board 
refers the representative to Edenfield, cited above.  The 
Board reminds the representative that the gravamen of the 
problem is that the veteran has not submitted a well-grounded 
claim, which is the duty of the veteran under 38 U.S.C.A. 
§ 5107 (West 1991) and as defined by the Court of Veterans' 
Appeals.  See Tirpak, Grivois, and Caluza, also cited above.


ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for the residuals of a back 
injury has not been received.  The appeal is denied.

The claim for entitlement to service connection for 
degenerative arthritis of the lumbar and cervical spine is 
denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

